                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

        MB Realty Group, Inc.          )              JUDGMENT IN CASE
                 ,
                                       )
             Plaintiff(s),             )            3:17-cv-00427-FDW-DCK
                                       )
                 vs.                   )
                                       )
  Carstarphen Family Foundation and    )
     The Stowe Foundation, Inc.,
            Defendant(s).              )

 DECISION BY COURT. This action having come before the Court at trial and Jury Verdicts
having been rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Jury’s May 8, 2019 Verdicts.

                                                May 9, 2019
